                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


KENNETH MEEKS,

        Petitioner,

V.                                                                   Civil Action No. 3:18CV815

MARK BOLSTER,

        Respondent.

                                  MEMORANDUM OPINION

        Petitioner, a federal inmate proceeding pro se, submitted a 28 U.S.C. § 2241 petition. By

Memorandum Order entered on December 12, 2018, the Court directed Petitioner, within fifteen

(15)days of the date of entry thereof, to pay the $5.00 filing fee or complete and return an in

forma pauperis affidavit. The Court warned Petitioner it would dismiss the action if Petitioner

did not respond.

        More than fifteen(15)days have elapsed since the entry ofthe December 12,2018

Memorandum Order and Petitioner has not responded. Accordingly, the action will be

DISMISSED WITHOUT PREJUDICE. The Court will DENY a certificate of appealability.

        An appropriate Order shall accompany this Memorandum Opinion.



                                                             M. Hannd
Date: 1/24/2019                                              United Statbs District Judge
Richmond, Virginia
